Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 07/15/2021.  Claims 1, 2, 4-9, 11-13, and 40-45 have been presented for examination.  Claims 1, 6, 8, 13 and 40-45 have been amended.  Claims 1, 2, 4-9, 11-13, and 40-45 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4-5, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (Pub. No.: 2008/0224886 A1) in view of Hall (Pub. No.: 2018/0285814 A1), and Hildebrandt (Pub. No.: 2015/0139423 A1).
1) In regard to claim 1, Rodriguez discloses the claimed movable barrier operator apparatus (fig. 3: 30A) comprising: 
a memory (fig. 3: 160); 
communication circuitry (fig. 3: 170) configured to receive communication via a network (fig. 3: 70), and 
a processor operably coupled to the memory and the communication circuitry (fig. 3: 150).
Rodriguez does not explicitly disclose the communication circuitry receives an add transmitter request from a remote computer, the add transmitter request including a transmitter code comprising a hashed version of a transmitter fixed code, the communication circuitry configured to receive a radio frequency control signal from an unknown transmitter, the radio frequency control signal including a fixed code of the unknown transmitter, the processor configured to store, in the memory, the transmitter code of the add transmitter request received from the remote computer, perform a hash function on the fixed code of the radio frequency control signal received from the unknown transmitter to obtain a hashed version of the fixed code of the radio frequency control signal, and determine whether to operate a movable barrier based at least in part upon whether the hashed version of the fixed code of the radio frequency control 
However, Hall discloses it has been known for a movable barrier (fig. 6: 604-608) to receive an add transmitter request from a remote computer (fig. 6: 108 and ¶0060), the add transmitter request including a transmitter code (¶0060), the communication circuitry configured to receive a radio frequency control signal from an unknown transmitter (fig. 6: 612 and ¶0069), the radio frequency control signal including a fixed code of the unknown transmitter (¶0069), the processor configured to store, in the memory, the transmitter code of the add transmitter request received from the remote computer (¶0060), and determine whether to operate a movable barrier based at least in part upon whether the fixed code of the radio frequency control signal received from the unknown transmitter corresponds to the transmitter code received from the remote computer (¶0058).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow Rodriguez the movable barrier to receive a fixed code from a remote computer, as taught by Hall.
One skilled in the art would be motivated to modify Rodriguez as described above in order to ensure access codes are  administered in safe and secure manner, as taught by Hall (¶0007).

Furthermore, Hildebrandt discloses it has been known for an access system to perform a hash function on a fixed code of a radio frequency control signal received to obtain a hashed version of the fixed code of the radio frequency control signal and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow Rodriguez to receive a fixed signal and code the signal to determine if access is authorized, as taught by Hildebrandt.
One skilled in the art would be motivated to modify Rodriguez as described above in order to insure the signal is received from an authorized device.
 
2) In regard to claim 2 (dependent on claim 1), Rodriguez, Hall and Hildebrandt further disclose the apparatus of claim 1, wherein the communication circuitry is further configured to receive a remove transmitter request, from the remote computer, identifying the transmitter code; and wherein the processor is further configured to delete the transmitter code from the memory in response to the remove transmitter request (Hall ¶0060).  

3) In regard to claim 4 (dependent on claim 1), Rodriguez, Hall and Hildebrandt further disclose the apparatus of claim 1, wherein the add transmitter request further comprise an access condition associated with the transmitter code, and the processor is further configured to determine whether to operate the movable barrier in response to receiving the radio frequency control signal from the unknown transmitter based at least in part upon the access condition (Hall ¶0060). 



5) In regard to claim 7 (dependent on claim 1), Rodriguez, Hall and Hildebrandt further disclose the apparatus of claim 1 wherein the communication circuitry includes a network adapter configured to receive the add transmitter request from the remote computer, and a radio frequency receiver configured to receive the radio frequency control signal (Hall ¶0036 and Rodriguez fig. 3: 170). 

6) In regard to claim 8, claim 8 is rejected and analyzed with respect to claim 1 and the references applied. 

7) In regard to claim 9 (dependent on claim 8), claim 9 is rejected and analyzed with respect to claim 2 and the references applied. 

8) In regard to claim 11 (dependent on claim 8), claim 11 is rejected and analyzed with respect to claim 4 and the references applied. 

9) In regard to claim 12 (dependent on claim 11), claim 12 is rejected and analyzed with respect to claim 5 and the references applied. 

10) In regard to claim 13 (dependent on claim 8), claim 13 is rejected and analyzed with respect to claim 6 and the references applied.

Claims 6 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (Pub. No.: 2008/0224886 A1) in view of Hall (Pub. No.: 2018/0285814 A1) and Hildebrandt (Pub. No.: 2015/0139423 A1) and further in view of Baumgardner (Pub. No.: 2004/0257200 A1).
1) In regard to claim 6 (dependent on claim 1), Rodriguez, Hall and Hildebrandt disclose the apparatus of claim 1.
 Rodriguez, Hall and Hildebrandt do not explicitly disclose the processor is configured to cause the communication circuitry to transmit a radio frequency signal including the fixed code to a trainable transmitter to permit the trainable transmitter to learn the fixed code. 
However, Baumgardner discloses it has been known for a processor to be configured to cause the communication circuitry to transmit a radio frequency signal including the transmitter code to a trainable transmitter to permit the trainable transmitter to learn the transmitter code Baumgardner (¶0004).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Rodriguez to transmit a code to a trainable transmitter, as taught by Baumgardner.
One skilled in the art would be motivated to modify Rodriguez as described above in order to use a known method for training a trainable transmitter an access code, as taught by Baumgardner (¶0004).



3) In regard to claim 43 (dependent on claim 42), claim 43 is rejected and analyzed with respect to claim 4 and the references applied. 

4) In regard to claim 44 (dependent on claim 43), claim 44 is rejected and analyzed with respect to claim 5 and the references applied. 

5) In regard to claim 45 (dependent on claim 42), claim 45 is rejected and analyzed with respect to claim 6 and the references applied.
 
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (Pub. No.: 2008/0224886 A1) in view of Hall (Pub. No.: 2018/0285814 A1) and Hildebrandt (Pub. No.: 2015/0139423 A1) and further in view of Fitzgibbon (Pub. No.: 2010/0060413 A1).
1) In regard to claim 40 (dependent on claim 1), Rodriguez, Hall and Hildebrandt disclose the apparatus of claim 1.
 Rodriguez, Hall and Hildebrandt do not explicitly disclose upon determining the hashed version of the fixed code of the radio frequency control signal received from the unknown transmitter corresponds to the hashed version of the transmitter fixed code received from the remote computer, the processor is further configured to store a 
However, Fitzgibbon discloses it has been known for an access control system upon determining the code of the radio frequency control signal received from the unknown transmitter corresponds to the code received from the remote computer, the processor is further configured to store a changing code of the radio frequency control signal in the memory to learn the unknown transmitter (fig. 6 and ¶0074-¶0076). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the access system of Rodriguez, Hall and Tse to store a changing code of the radio frequency control signal in the memory to learn the unknown transmitter, as taught by Fitzgibbon.
One skilled in the art would be motivated to modify Rodriguez, Hall and Tse as described above in order to provide a simple programming method for an access barrier system, as taught by Fitzgibbon (¶0005).

2) In regard to claim 41 (dependent on claim 8), claim 41 is rejected and analyzed with respect to claim 40 and the references applied.

Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684